ORDER
PER CURIAM. '
Defendant, David Seabaugh, is appealing from the judgment entered after the trial court convicted him of chiving while intoxicated, class D felony, in violation of section 577.010 RSMo 1994 (all references hereinafter shall be to RSMo 1994 unless otherwise indicated); operating a motor vehicle while license revoked, class A misdemeanor, in violation of section 302.321; and possession of a controlled substance, class A misdemeanor, in violation of section 195.202. In his points on appeal, defendant contends the trial court erred in: (1) sustaining state’s motion in limine and prohibiting a defense witness from testifying about defendant’s blood alcohol level and statements defendant made concerning the offense; (2) permitting the prosecutor to define reasonable doubt; and (3) permitting statements and testimony by two Deputy Sheriffs regarding their prior observation of defendant when he was intoxicated and not intoxicated.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm pursuant to Rule 30.25(b).